Title: To George Washington from Anne-César, chevalier de La Luzerne, 29 September 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     
                        Monsieur
                        A Philadelphie le 29. 7bre 1782.
                     
                     J’ai reçu la lettre que Votre Excellence m’a fait l’honneur de m’ecrire le 22 de ce mois et les nouvelles dont elle etoit accompagnée; je Vous prie d’en recevoir mes sinceres remerciemens.
                     J’ai l’honneur de Vous addresser l’Extrait d’une reponse faite par ordre exprès du Roi le 21. Juin à M. Grenville.  Je Vous prie de vouloir bien tenir cette communication secrette; tout ce que je puis y ajouter c’est que les negociations etoient encore en activité au commencement de Juillet mais il y avait dans la conduite du Ministere Britannique beaucoup de circonstances qui permettent de douter de sa sincérité.  Je crois du moins que s’il a eu sincerement l’intention de traiter la mort du Marquis de Rockingham a changé ces dispositions.
                     Je viens de recevoir la lettre dont Vôtre Excellence m’a honnoré le 24.  Je ne puis que Vous remercier de la complaisance que Vous avés eue de me transmettre les details qu’elle contient.  Je ne doute pas que M. le Mis de Vaudreuil ne profite de cet avis pour préparer ses defenses.  J’ai l’honneur d’être avec un respectueux attachement Monsieur De Votre Excellence Le très humble et très obeissant Serviteur,
                     
                        Le chv. de la luzerne
                     
                  
                  Translation
                     SirPhilada. 29th 1782I have recd the letter which your Excellency did me the honor to write to me the 22d of this Month, with the news which accompanied it.  I beg you to accept my sincere thanks.
                     I have the honor to transmit you the extract of an answer made by express order of the King on the 21st of June to Monsr Grenville.  I pray you to be pleased to keep it a secret—all that I can add is that the negociations were still in agitation the beginning of July, but then had been in the conduct of the British Minister many circumstances which led to doubt his sincerity—I beleive that even if there had been a sincere disposition to treat, the death of the Marquis of Rockingham had occasioned a change.
                     I have just recd your Excellency’s letter of the 24th.  I cannot but thank you for the goodness which you have had in transmitting me the detail which it contains—  I doubt not but Mr Vaudreuil will profit of the advice and put himself in a posture of defence—I have the honor to be &c.
                     
                        Le Chevr de la Luzerne
                     
                  
                Enclosure
                                    
                     
                        
                           21 June 1782
                        
                     
                     Extract from an answer given by the express order of the King to Mr Grenville, June 21st 1782.
                     The King wishes too sincerely a speedy restoration of peace not to be informed with the greatest satisfaction, 1st that the King of England is disposed to treat in the sametime with all the belligerent powers, 2d, that his Brit. Majesty intends to acknowledge and to declare directly the independance of the united States of North America and that this point will not any more be considered as a conditionl article of a future general pacification.
                     His Majesty being persuaded that the King of England is sincerely desirous of the restoration of a save and lasting peace and in order to remove every matter that could excite new discussions between the two nations does not doubt but that his intention is to extinguish and prevent respectively every stipulation proper to revive and perpetuate between the two nations a hatred that it is the question to suppress.
                     The King of England being determined to treat with all the belligerent powers and States, the King expects, that his B.M. will make to them without delay such overtures, as he will think proper to advance the negociation as much as it relates to them however his Majesty being desirous not to leave any doubt with respect to his own sentiments, he declares a new and by Surabundance that he is firmly resolved not to treat and not to terminate any negociation unless the interests of his Allies and of his friends be enquired into and determined, at the same time in conjonction or separately, according to the wishes of his B.M. and of the said allied and friendly powers of France.
                  
                  
               